Citation Nr: 0840984	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral high 
frequency hearing loss rated as 10 percent disabling prior to 
August 13, 2007, and 0 percent disabling on and after that 
date.

2.  Entitlement to an increased rating for right cervical 
muscle strain (cervical spine disability) rated as 10 percent 
disabling prior to August 29, 2005, and 30 percent disabling 
on and after that date. 

3.  Entitlement to an increased rating for bursitis of the 
right (dominant) shoulder rated as 20 percent disabling.

4.  Entitlement to an increased rating for dysthymic disorder 
and generalized anxiety disorder rated as 30 percent 
disabling prior to August 2, 2007, and 50 percent disabling 
on and after that date. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to August 1981, 
October 1985 to February 1986, and March 1986 to September 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in July 2008.  At this time, the veteran 
withdrew the claim for entitlement to a higher rating for 
tinnitus. 

The issues regarding increased ratings for right shoulder and 
psychiatric disabilities and whether new and material 
evidence has been received to reopen a claim for service 
connection for a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1.  Prior to August 13, 2007, the veteran's bilateral hearing 
loss was productive of no worse than Level IV in the right 
ear and Level III hearing in the left ear.

2.  Commencing August 13, 2007, the veteran's bilateral 
hearing loss was productive of Level V hearing in each ear, 
but no more.

3.  Prior to August 29, 2005, the veteran's cervical spine 
disability was primarily manifested by pain and slight 
limitation of motion.

4.  Commencing August 29, 2005, the veteran's cervical spine 
disability has been primarily manifested by pain and severe 
limitation of motion without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss prior to August 13, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 and 
Diagnostic Code 6100 (2008).

2.  The criteria for a 20 percent disability evaluation, but 
no more, for bilateral hearing loss commencing August 13, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 and 
Diagnostic Code 6100 (2008).

3.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability prior to August 29, 2005, is 
not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5237 
effective September 26, 2003.

4.  Entitlement to an evaluation in excess of 30 percent for 
cervical strain for the period commencing August 29, 2005, is 
not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  See, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Letters in May 2002, March 2006, and May 2008 
provided pertinent notice and development information.  

Although all of the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error in that his claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the veteran 
and spouse, his service treatment records, private treatment 
records, and reports of VA examinations conducted in October 
2002, September 2004, August 2005, and August 2007.  

General criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements regarding the severity of 
the appellant's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Even though the RO increased the schedular ratings for the 
veteran's disabilities during the appeal, the issues of 
entitlement to higher ratings remained on appeal, as the 
veteran has not indicated his desire to withdraw these 
issues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Regulations that pertain to increased ratings for bilateral 
hearing loss

Service connection was granted for bilateral high frequency 
hearing loss, in a March 1993 rating action.  A 0 percent 
evaluation was assigned, effective in September 1992 under 
Diagnostic Code 6100.  

The veteran filed his current claim in March 2002.  In a 
December 2002 rating action, the RO granted a 10 percent 
rating effective March 15, 2002.  In a September 2007 rating 
the RO reduced the rating to 0 percent, effective August 13, 
2007.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to August 13, 2007

The average of puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz for the right ear was 51 
decibels and the average puretone threshold for the left ear 
was 46 decibels.  The controlled speech discrimination test 
was 80 percent in each ear.  

The November 2002 test results would yield numeric 
designation, which equate to Level IV hearing loss in the 
right ear and Level III hearing loss in the left ear using 
Table VI.  This results in a 10 percent rating. 

The September 2004 VA audiological evaluation report 
indicates that the average puretone threshold for the right 
ear was 53 decibels and the average puretone threshold for 
the left ear was 46 decibels.  The controlled speech 
discrimination test was 82 percent in the right ear and 84 
percent in the left ear.  

The September 2004 test results would yield numeric 
designation, which equate to Level IV hearing loss in the 
right ear and Level II hearing loss in the left ear using 
Table VI.  This results in a 0 percent rating.

The August 2005 VA audiological evaluation report indicates 
that the average puretone threshold for the right ear was 41 
decibels and the average puretone threshold for the left ear 
was 44 decibels.  The controlled speech discrimination test 
was 92 percent in the right ear at 90 decibels and 88 percent 
at 80 decibels; and 94 percent in the left ear at 80 
decibels.  

The August 2005 test results would yield numeric designation, 
which equate to Level I (at 90 decibels for hearing 
discrimination) and Level II (at 80 decibels for hearing 
discrimination) hearing loss in the right ear and Level I 
hearing loss in the left ear using Table VI.  Using either 
set of findings results in a 0 percent rating.  

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 10 percent 
prior to August 13, 2007 under 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a higher disability 
evaluation for this period of time. 

Entitlement to a compensable evaluation for hearing loss 
subsequent to August 13, 2007

The August 2007 VA audiological evaluation report indicates 
that the average puretone threshold for the right ear was 54 
decibels and the average puretone threshold for the left ear 
was 53 decibels.  The VA examination report included several 
readings for the controlled speech discrimination test at 
different decibel levels.  Using the speech discrimination 
readings at 80 decibels, which the RO used in the August 2005 
and which represents the lowest reading shown, the controlled 
speech discrimination test was 72 percent in each ear.  

The August 2007 test results would yield numeric designation, 
which equates to Level V (at 80 decibels for hearing 
discrimination) in each ear using Table VI.  As these results 
are the most favorable to the veteran, a 20 percent 
evaluation is warranted.  




Entitlement to a disability rating greater than 10 percent 
for right cervical strain prior to August 29, 2005, under the 
old regulations

Based on in-service medical care, service connection was 
granted for right cervical muscle strain in the March 1993 
rating action.  A 10 percent evaluation was assigned under 
Diagnostic Code 5290.  

The veteran filed his claims in March 2002.  The regulations 
for evaluation of certain disabilities of the spine, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5290 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Under the old criteria, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
segment of the spine warranted a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Considering the old criteria, the reported findings 
approximate no more than slight limitation of motion.  The 
October 2002 VA medical report shows that the range of motion 
for the cervical spine was from 0 to 45 degrees of flexion, 0 
to 55 degrees of extension, 0 to 40 degrees of lateral 
flexion, bilaterally, and 0 to 70 degrees of rotation, 
bilaterally.  

The September 2004 contract medical report shows 0 to 45 
degrees of flexion, 0 to 45 degrees of extension, 0 to 15 
degrees of lateral flexion, bilaterally, and 0 to 50 degrees 
of rotation, bilaterally.  The Board finds that this 
approximates no more than slight limitation of motion and 
supports a 10 percent evaluation. 

The veteran reported multiple complaints, including pain and 
weakness.  However, the pain on use of his neck which the 
veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 10 percent 
level and did not warrant an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
October 2002 VA examination reports show that there was no 
pain on range of motion studies.  At the 2004 VA examination 
he reported tightness and it was noted that there was pain at 
the end of each range of motion.  There was reported 
tenderness over the nape of the neck and trapezius muscles.  
The examiner also indicated that there was temporary decrease 
in motion during flare ups.  Significantly, there were no 
postural abnormalities, fixed deformity, spasm, or weakness.  
Further there was not a lack of endurance or incoordination.  
The complaints and findings recorded during this period are 
consistent with not more than slight limitation of motion.  
Therefore, the Board does not find that a higher evaluation 
is warranted under the old regulations.  

Entitlement to a disability rating greater than 10 percent 
for right cervical strain, prior to August 29, 2005 under the 
new regulations

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

In regard to the new regulations, the Board does not find 
that the veteran's cervical spine disability exceeds the 10 
percent when rated under the new Diagnostic Code 5237.  As 
noted the veteran's forward flexion during this time period 
was 45 degrees.  The combined range of motion shown is 
greater than 170 degrees.  Therefore a higher rating is not 
warranted based on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, there has 
been no evidence of muscle spasm.  The examinations reports 
indicate that his posture is erect and his gait is normal.  
Furthermore, there has never been any evidence of reversed 
lordosis, or abnormal kyphosis.  Moreover, the new General 
Rating Formula for Diseases and Injuries of the Spine now 
contemplates symptoms such as pain.  So entitlement to an 
evaluation in excess of 10 percent for his cervical spine 
disability under Diagnostic Code 5237 is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  

Entitlement to a disability rating greater than 30 percent 
for right cervical strain subsequent to August 29, 2005, 
under the old and new regulations

Under Diagnostic Code 5290, the maximum 30 percent evaluation 
is assigned for severe limitation of motion of the cervical 
spine.  

Under the new regulations ankylosis of the cervical segment 
of the spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

To justify a 40 percent disability for these residuals under 
either the old or new criteria, the evidence would have to 
demonstrate that the cervical spine is unfavorably ankylosed.  
However, the objective evidence reveals that, while motion of 
the neck is limited, it is still possible and there is no 
diagnosis of ankylosis shown.  Since movement is still 
possible, the veteran's neck is not ankylosed, favorably or 
unfavorably.  Therefore, a higher disability evaluation under 
either the old or new regulations cannot be granted.

Further, sensory and motor examinations were essentially 
intact, and reflexes were symmetrical.  The pain on use of 
his neck which the veteran described to examiners is 
adequately and appropriately compensated at the 30 percent 
level and does not warrant an evaluation in excess of 30 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
complaints and findings recorded during this period are 
consistent with not more than severe limitation of motion.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral high frequency hearing loss rated prior to August 
13, 2007 is denied.

An evaluation of 20 percent for bilateral high frequency 
hearing loss commencing August 13, 2007, is granted subject 
to the regulations controlling the payment of VA monetary 
benefits.

Entitlement to an increased rating for right cervical muscle 
strain higher than 10 percent disabling prior to August 29, 
2005, and 30 percent disabling on and after that date is 
denied.


REMAND

The veteran claims that his psychiatric and right shoulder 
disabilities are more severe than reflected by his ratings.  
In providing testimony at his hearing the veteran reported 
that he was receiving medical care for the right shoulder at 
the Scott and White Clinic in Temple, Texas.  The RO also 
received a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, in 2006 which shows treatment at 
this facility from Dr. Vonacek.  While the RO has obtained 
records from Scott and White Clinic in Killeen, Texas, there 
are no records from the medical facility in Temple, Texas.  

At VA psychiatric examination conducted in August 2007; the 
veteran reported that he has been receiving psychiatric care 
at the VA Mental Health Clinic in Temple, Texas, since 
December 2004.  These records are not contained in the claims 
file.  In light of the veteran's testimony that the 
psychiatric and right shoulder conditions have worsened and 
the need to obtain the additional treatment records, the 
veteran should be afforded additional VA examinations.

The veteran has perfected an appeal regarding whether new and 
material evidence has been received to reopen a claim for 
service connection for a lumbar spine disability.  In the 
timely VA Form 9 received in June 2008, the veteran requested 
a hearing before a Veterans Law Judge (VLJ) at the RO.  The 
cover letter attached to the February 2008 Statement of the 
Case contains a handwritten note indicated that the appeal 
for this issue was closed because the VA Form 9 was not filed 
by April 14, 2008.  However, the June 2008 VA Form 9 was 
timely as it was filed within one year of the notice of the 
adverse RO decision in June 2007.  Although the veteran 
testified at a hearing before the Board at the RO in July 
2008 on other issues, no testimony was provided as to the 
lumbar spine claim and neither the veteran nor his 
representative indicated that the hearing request as to that 
issue was withdrawn.  Therefore, RO should schedule the 
veteran for the requested hearing on this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to provide a list with 
the names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his psychiatric, lumbar 
spine, and right shoulder disabilities.  
These records should include VA mental 
health records from the VA facility in 
Temple, Texas, that date from 2004; and 
private treatment records that date from 
2002 from the Scott and White Clinic in 
Temple, Texas, that pertain to the right 
shoulder disability.  Any indicated 
records should be obtained.

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination at an appropriate 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected right shoulder 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right shoulder and provide a diagnosis of 
any pathology found.  In examining the 
right shoulder, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare- 
ups or when the right shoulder is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination. If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.

4.  The RO/AMC should schedule the 
veteran for a Board hearing regarding the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for a lumbar 
spine disability at the RO in accordance 
with applicable procedures.  If appellant 
determines that he no longer wants a 
hearing, he should so indicate writing to 
the RO/AMC.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


